YOUNG, J.,
Dissenting:
I have observed, with increasing concern, a growing tendency of this court to reverse the judgment of a trial court for what I consider much less than an abuse of discretion. This tendency has been especially evident in the area of child custody matters. The Ohio Supreme Court has disapproved of this practice most recently in the case of Bechtol v. Bechtol (1990), 49 Ohio St. 3d 21, decided February 14, 1990. In that case, the supreme court unanimously reversed this court which had reversed a lower court ruling awarding custody to the father. The court held that where an award of custody is supported by a substantial amount of credible and competent evidence, such an award will not be reversed as being against the manifest weight of the evidence by a reviewing court. In my dissent in Bechtol v. Bechtol (Sept. 6, 1988), Clermont CA88-02-014, unreported, when it was before this same panel, I indicated that the majority was blatantly substitutingits judgment for that of the trial judge. That is exactly what the majority is doing again in the case sub judice.
While I previously could not understand the reasoning behind such reversals by this court, it has now been given a name: "The Tender Years Doctrine."
R.C. 3109.04 sets forth the standards and factors to be considered in determining an award of custody. Nowhere is the tender years doctrine mentioned as a factor for consideration. In fact, the General Assembly has rejected the tender years doctrine and the determination of custody based upon the sex of the custodian.
I have always been under the impression that parties to an action started off on equal footing and were to receive equal consideration by the court. Now we are told by the majority that the parties are equal, but that the mother is a little more equal than the father because of her sex. I love the flag, apple pie and motherhood as much as anyone, but I fail to see a legal basis for the imposition of this doctrine in a custody proceeding. By its very nature it gives one party a preference in custody matters, a situation I'm sure the legislature never intended to exist.
The judgment of the trial court was not against the manifest weight of the evidence, did not constitute an abuse of discretion and should be affirmed.